Citation Nr: 0012484	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  98-03 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for traumatic arthritis of 
the left knee.  


REPRESENTATION

Appellant represented by:	William L. Abernathy, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active service from May 1942 to December 
1945.  This matter comes to the Board of Veterans' Appeals 
(Board) from rating decisions by the Nashville Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
January 2000, the appellant and his attorney appeared at a 
hearing held before the undersigned at the RO.  An earlier 
hearing was held at the RO before a Decision Review Officer 
in March 1998.  

The Board interprets the appellant's testimony at the January 
2000 hearing concerning the development of a right knee 
disability secondary to the left knee disability (see 
transcript, p. 27) as asserting a claim of service connection 
for a right knee disability pursuant to 38 C.F.R. § 3.310(a) 
(1999).  In view of the Board's current decision concerning 
his left knee disability, this matter is referred to the RO 
for appropriate further adjudication.  


FINDINGS OF FACT

1.  The claim seeking service connection for a left knee 
disability was last denied by the Board in April 1983.  

2.  Evidence received since that time is so significant that 
it must be considered in order to fairly decide the merits of 
the claim currently seeking service connection for a left 
knee disability.  

3.  The appellant's reopened claim seeking service connection 
for a left knee disability is plausible.  

4.  The evidence as a whole establishes that traumatic 
arthritis in the left knee resulted from several injuries to 
the left knee sustained by the appellant in service.  


CONCLUSION OF LAW

Based upon a well-grounded reopened claim, entitlement to 
service connection for traumatic arthritis of the left knee 
is established.  38 U.S.C.A. §§ 1110, 5107(a), 5108 (West 
1991); 38 C.F.R. §§ 3.156(a), 3.303, 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991).  

In addition, arthritis may be presumed to have been incurred 
in service if it was manifested to a compensable (10 percent) 
degree within one year of the claimant's separation from 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  The 
aforementioned factual basis may be established by medical 
evidence, competent lay evidence, or both.  38 C.F.R. 
§ 3.307(b).  

In general, lay witnesses, such as the appellant, are only 
competent to testify as to factual matters, such as what 
symptoms an individual was manifesting at a given time; 
however, issues involving medical causation or diagnosis 
require competent medical evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet.App. 91 
(1993).  Also, service connection may be granted for any 
disease diagnosed after discharge from service when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

A claimant is always obliged to present evidence of a well-
grounded claim i.e., a plausible claim, either meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  Moreover, a well-grounded claim must 
be supported by evidence, not just allegations.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  If a claim is not well-
grounded, then no duty to assist the claimant in the 
development of that claim attaches to VA.  38 U.S.C.A. 
§ 5107(a).  

The U. S. Court of Appeals for Veterans Claims (the Court) 
has held that, in order for a claim seeking to establish 
service incurrence of a disability to be considered 
plausible, there must be competent evidence of a current 
disability; of incurrence of a disease or injury in service; 
and of a relationship or "nexus" between the current 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

In this case, entitlement to service connection for a left 
knee disability was first denied by unappealed rating action 
in November 1971 and then by the Board in April 1983.  
Reconsideration of the Board's April 1983 decision was denied 
in August 1998.  

The evidence of record at the time of the April 1983 Board 
decision indicated that the appellant had sustained two or 
more injuries to the left knee in service; but that only 
equivocal clinical findings were reported on a later medical 
examination of the appellant in October 1945 (in preparation 
for his discharge from active service), and completely normal 
findings were subsequently reported on another medical 
examination of the appellant in October 1947 (in connection 
with flight status in the National Guard).  Medical 
treatments for left knee complaints were not demonstrated 
earlier than 1959.  

Although several physicians (specifically, Drs. Farrar and 
Roenigk) had expressed the opinion that the appellant's 
current left knee arthritis was or might be attributable to 
the injuries in service, these opinions were not based upon 
either personal knowledge of the appellant's wartime injuries 
and his medical condition during the period from 1945 to 1971 
(when arthritis was first diagnosed); nor were they based 
upon a review of the relevant medical records.  In 
particular, these favorable medical opinions were based 
solely upon a selective medical history supplied by the 
appellant which ignored unfavorable medical evidence, 
especially the October 1947 examination report.  
Consequently, the credibility and probative value of these 
favorable medical opinions was suspect.  

Once there has been an administratively final denial of a 
claim, whether by the Board or by an RO, a claimant must 
submit new and material evidence in order to have VA reopen 
the claim and review the former disposition of that claim.  
38 U.S.C.A. § 5108.  If the claim is reopened, then VA shall 
next determine if the claim is well-grounded pursuant to 
38 U.S.C.A. § 5107(a); and, if so, shall next evaluate the 
claim on the merits after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.  Winters v. 
West, 12 Vet. App. 203 (1999).  

"New and material evidence" is defined at 38 C.F.R. 
§ 3.156(a) (1999) as:

...evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

The preceding definition of new and material evidence has 
received the explicit endorsement of the U.S. Court of 
Appeals for the Federal Circuit.  See Hodge v. West, 155 F.3d 
1356 (Fed.Cir. 1998).  In that decision, the Federal Circuit 
Court commented that, under this standard, the new evidence 
must merely "contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince 
[VA] to alter its rating decision."  Hodge, 155 F.3d at 1363.  

Evidence received since the April 1983 Board decision 
includes several more medical opinions favorable to the 
appellant's claim.  Many of these suffer from the same 
credibility problems noted above, and one (by Dr. Miller) is 
completely speculative; however, the Court has held that the 
corroborative nature of such additional medical opinions can 
constitute new and material evidence sufficient to reopen an 
old claim.  Paller v. Derwinski, 3 Vet. App. 535, 538 (1992).  
Moreover, the January 2000 medical opinion by Dr. Limbird is 
not only much more specific than earlier ones, it is also a 
much more informed opinion, being based on a review of most 
of the relevant medical records, including at least some of 
the unfavorable evidence (see January 2000 transcript, pp. 
34-36), thereby increasing both its credibility and probative 
value.  

The Board has concluded that the new evidence is sufficient 
to reopen the claim.  Moreover, in view of the presumption of 
credibility accorded such new medical evidence for the 
purpose of evaluating well-groundedness, the reopened claim 
would appear to be well-grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  See King v. Brown, 5 Vet. App. 19, 21 (1993).  
Determinations regarding the weight and credibility of 
evidence are inapplicable at the well-grounded stage of 
adjudication.  Wandel v. West, 11 Vet. App. 200, 206 (1998).  

Finally, based on Dr. Limbird's January 2000 opinion, which 
the Board finds to be especially probative and credible, the 
reopened claim will be allowed.  The current record still 
presents unresolved questions concerning the equivocal 
findings reported in October 1945; concerning the negative 
findings on the October 1947 examination of the appellant; 
and also concerning the development of arthritis in the right 
knee as well as the left, which may or may not be consistent 
with trauma to the left knee only.  However, at the very 
least, the current record presents a reasonable doubt that 
the appellant's claim is meritorious, and such a reasonable 
doubt must be resolved in favor of the appellant.  38 C.F.R. 
§ 3.102 (1999).  



	(CONTINUED ON NEXT PAGE)




ORDER

To the extent indicated above, the appeal is allowed.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

 

